ACCEPTED
                                                                                             01-14-00527-CR
                                                                                   FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                         3/8/2015 3:28:29 PM
                                                                                        CHRISTOPHER PRINE
                                                                                                      CLERK

                                NO. 01-14-00527-CR

                                                                        FILED IN
FEANYICHI UVUKANSI                           X               1st OF
                                                  IN THE COURT   COURT OF APPEALS
                                                                    APPEALS
                                                                 HOUSTON, TEXAS
                                             X                  3/8/2015 3:28:29 PM
                                             X                  CHRISTOPHER A. PRINE
VS.                                          X    FOR THE    STATE OFClerk
                                                                         TEXAS
                                             X
                                             X
THE STATE OF TEXAS                           X    1ST JUDICIAL DISTRICT


                   MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF

      COMES NOW, FEANYICHI UVUKANSI, Appellant, and moves for an

extension of three (3) days in which to file the Appellant’s brief, until and including

March 9, 2015, and would further show as follows:

      A. The deadline for filing the brief in this cause was March 6, 2015;

      B. A request is hereby made for an extension of time to file the Appellant’s

Brief, until and including March 9, 2015;

      C. The undersigned attorney, Bob Wicoff, has e-filed the Appellant’s Brief in

this capital murder appeal on Sunday, March 8, 2015. He was unable to timely file it by

March 6, 2015 due its unusual length and complexity, and due to numerous

unforeseen interruptions.

      D. Three previous extensions have been granted. Since the brief has now been

e-filed, no further extensions are needed.
                                              Respectfully submitted,

                                              ALEXANDER BUNIN
                                              Chief Public Defender
                                              Harris County Texas

                                              /s/ Bob Wicoff__________
                                              BOB WICOFF
                                              1201 Franklin, Thirteenth Floor
                                              Houston Texas 77002
                                              (713) 274-6781
                                              TBA No. 21422700
                                              Bob.wicoff@pdo.hctx.net



                         CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on the 8th day of March, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF